Citation Nr: 1315678	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a minor radial head injury of the left upper extremity.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1973, with subsequent service in the Alabama Army National Guard from approximately September 1973 to April 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2010, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for a left arm disorder and a back disorder.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (Joint Motion) and Court Order, the Board's decision was partially vacated with regard to the issues of entitlement to service connection for a back disorder and a left arm disorder and remanded to the Board for further consideration.  In July 2012, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review. 
 
In August 2009, the Veteran testified at hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.




FINDING OF FACT

The competent medical evidence does not establish the presence of a left upper extremity disability, including a minor radial head injury. 


CONCLUSION OF LAW

A left upper extremity disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in July 2012.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to schedule a VA orthopedic examination.  A review of the post-remand record shows that this examination was performed in August 2012.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the July 2012 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in December 2006, prior to the initial unfavorable AOJ decision issued in January 2008.  The Board observes that this notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also advised him of the evidence necessary to substantiate a disability rating and effective date.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the report of an August 2012 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The Board acknowledges that the National Personnel Records Center indicated that it could not provide the records from the Veteran's military service in 1973 and that in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain the Veteran's missing service treatment records were correctly followed.  And since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. 
§ 3.159(c)(2) and (3).  Moreover, as discussed below, the Veteran has no diagnosed disability that is capable of being connected to service.  Hence, the lack of service treatment records for his period of active duty is rendered immaterial.  

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file and documented the Veteran's subjective complaints and medical history, and examined the Veteran.  The examiner then reached a conclusion regarding diagnosis that was supported by the evidence of record.  There is nothing to suggest that the examiner's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For VA compensation purposes, service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA.  Id.  With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  

The Veteran contends that he suffered a left upper extremity injury from heavy lifting and carrying during service.  As discussed, the Veteran's active duty service treatment records are unavailable.  His service treatment records from his years of National Guard service reflect no complaint, treatment, or diagnosis related to the left arm.  The Board observes that a September 2006 private treatment note reports complaints of left arm/elbow pain with no known history of trauma.  No diagnosis of a left upper extremity disorder was stated.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, the August 2012 VA examiner found no left upper extremity disability and stated that the incident described by the Veteran was acute and resolved spontaneously.  The examiner stated that, in his opinion, the Veteran has no left elbow disability at this time.  

The Veteran is competent to comment on any symptoms within his five senses, such as pain involving his upper left extremity.  However, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 310; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board concludes that the Veteran has not met the criterion of a current disability with respect to his left upper extremity disability.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for service connection for a left upper extremity disorder.  Therefore, his claim must be denied. 


ORDER

Entitlement to service connection for a minor radial head injury of the left upper extremity is denied.  


REMAND

With regard to the Veteran's claim of service connection for a low back disorder, the Board finds that another remand is necessary.  In the August 2011 Joint Motion, it was found that the Board failed to provide adequate reasons and bases in support of the denial of service connection for disorders of the low back.  Specifically, the Joint Motion indicated that the Board should consider whether a VA examination was warranted to with respect to the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a May 2007 statement, the Veteran reported that he had seen doctors for a back disorder and had been taking pain medication for 6-7 years.  As these complaints may be evidence of persistent or recurrent symptoms of a disability, the Joint Motion directed the Board to consider the lay statements of record with regard to his low back and left arm, and provide an adequate statement of reasons and bases as to whether a VA examination is necessary. 

Taking into account the Veteran's statement, the Board remanded the claim for a VA examination so as to determine whether a diagnosis exists for his claimed low back disorder and, if so, whether either disorder is attributable to his military service, to include any period of ACDUTRA or INACDUTRA.  The examination was conducted in August 2012, and the examiner diagnosed degenerative disc disease L5-S1.  The examiner opined that it is less likely as not that the present low back disorder was caused by, the result of, or permanently aggravated by the Veteran's military service.  However, in support of the opinion, the examiner merely stated that there is inadequate documentation of the Veteran's initial injury of or any continuum of care of chronicity of the disorder.  It is not apparent that the examiner considered the Veteran's self-reported history of injury and symptomatology.  The Veteran is competent to speak to his symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the examiner must consider those statements in forming an opinion and not solely rely on documentation of injury and symptoms.  Therefore, the Board determines that the August 2012 VA opinion with respect to the etiology of the Veteran's low back disorder is inadequate and that another VA opinion should be obtained.  Barr, 21 Vet. App. at 311.  
 
Accordingly, the case is REMANDED for the following actions:

1. Request a clarification of the August 2012 opinion as to the etiology of the Veteran's back disorder from the August 2012 VA examiner.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  Once a review of record is complete, the examiner should address the following:

Is it at least as likely as not that the Veteran's currently diagnosed back disorder is causally or etiologically a result of the back injury he describes having in service and the reported history of pain as opposed to its being more likely the result of some other cause or factors?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

The examiner must not only document the Veteran's current history of having had a back injury in service and pain in the years preceding the diagnosis of a back disorder, he must also consider and discuss those complaints in his opinion.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

If the August 2012 examiner is not available, request the opinion from an equally qualified examiner.  If another clinical examination of the Veteran is deemed necessary by the examiner, such should be scheduled.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


